Order unanimously reversed, without costs, and petition dismissed. Memorandum: Trial Term found that petitioner established sufficient evidence of residence in Onondaga County for voting purposes (see Palla v Suffolk County Bd. of Elections, 31 NY2d 36; Matter of Cesar v Onondaga County Bd. of Elections, 54 AD2d 1108). However, in order for petitioner to be registered to vote, the Election Law requires that an application be received by the county board of elections "not later than the thirtieth day before the next following general or special election” (Election Law, § 153). The record before us reveals that petitioner failed to prove that such an application was actually mailed by him or timely received by the board of elections (see Matter of MacLean v Procaccino, 53 AD2d 965, 966). In view of the failure to prove that a timely application to register to vote had in fact been made by petitioner, the order which directed respondent to register him should be reversed, without prejudice, however, to petitioner’s now making a timely application pursuant to section 153 of the Election Law. (Appeal from order of Onondaga Supreme Court—Election Law.) Present—Moule, J. P., Cardamone, Simons, Hancock and Denman, JJ.